* Motion for rehearing denied, without costs, on September 12, 1944.
Petition of Clara R. Razall for an order requiring Bernard F. Mathiowetz, trustee, to apply the portion of income over that needed for trust purposes upon an alimony obligation under a judgment of the circuit court against the beneficiary of the trust, Harry R. Razall.  From an order denying the petition, petitioner appeals.
While Mr. Justice FRITZ was still on the circuit court, issues in the divorce action were before him. Therefore, he is not sitting in the consideration of this appeal.
The remaining members of the court are equally divided. Mr. Justice WICKHEM, Mr. Justice MARTIN, and the writer are of the opinion that the order should be reversed.  Mr. *Page 417 
Chief Justice ROSENBERRY, Mr. Justice FOWLER, and Mr. Justice BARLOW are of the opinion that the order should be affirmed.
Under the rule, the order appealed from is affirmed.
By the Court. — Order affirmed.